NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The present invention is directed to a computer implemented method and computer program product for forecasting a time series based on actuals and a plan.
 In response to Applicant’s amendments, the 35 U.S.C §101 rejection has been overcome. With particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method/CRM recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention’s utilization of computing systems to actually train/retrain (learn) estimate models to fit actual models, as recited in the claims, renders the claimed invention as “significantly more”, by providing a solution specifically arising in the realm of management systems, which goes beyond generally linking the use of an abstract idea to a particular technological environment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shan; Jerry Z. Forecasting based on a collection of data, .U.S. PGPub 20090024444To forecast data, an initial collection of data having a first length is received. In response to determining that the first length of the initial collection of data is insufficient for performing forecasting using a forecasting algorithm, an order of the initial collection of data is reversed to provide a reversed collection of data.
Min Qi, Guoqiang Peter Zhang, An investigation of model selection criteria for neural network time series forecasting, European Journal of Operational Research, Volume 132, Issue 3, 2001, Pages 666-680,Artificial neural networks (ANNs) have received more and more attention in time series forecasting in recent years. In this paper, we expose problems of the commonly used information-based in-sample model selection criteria in selecting neural networks for financial time series forecasting. Specifically, Akaike’s information criterion (AIC) and Bayesian information criterion (BIC).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683